Case: 1:12-cv-00630-TSB-SKB Doc #: 249 Filed: 11/02/20 Page: 1 of 6 PAGEID #: 2981




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


VINCENT LUCAS,                                                 Case No. 1:12-cv-630

                     Plaintiff,                                Black, J.
                                                               Bowman, M.J.

       v.


TELEMARKETER CALLING FROM (407) 476-5680
AND OTHER TELEPHONE NUMBERS, et al.,

                     Defendants.



                         REPORT AND RECOMMENDATION

       On September 8, 2020, the undersigned entered a Memorandum Opinion and

Order that granted in part and denied in part Plaintiff’s Motion seeking an Order to require

Defendant Fred Accuardi to enter an appearance and to participate in discovery, or

alternatively, to be held in default. (Doc. 247). Because Defendant has failed to comply

with this Court’s last Order, the undersigned now recommends that his answer be stricken

and that a default be entered against him.

       I.     Background

       Plaintiff filed suit against multiple Defendants more than eight years ago, seeking

to recover damages for alleged violations of state and federal laws relating to

telemarketing practices. (Doc. 1). Plaintiff filed a third amended complaint on October 31,

2013, and obtained default judgments against three of the identified defendants. (Docs.

51, 52, 130). On March 20, 2014, the undersigned recommended the dismissal of most


                                             1
Case: 1:12-cv-00630-TSB-SKB Doc #: 249 Filed: 11/02/20 Page: 2 of 6 PAGEID #: 2982




claims against the remaining six Defendants, while allowing a TCPA claim to proceed

against Defendant Telephone Management Corporation (“TMC”) and Defendant Fred

Accuardi concerning two telephone calls made in September 2011. (Doc. 91 at 34). That

R&R was adopted by the presiding district judge in June 2017. (Doc. 119).

       On June 6, 2018, the remaining TCPA claim was dismissed. (Docs. 214, 216).

Plaintiff appealed. The Sixth Circuit initially affirmed this Court’s judgment, (Doc. 221),

but subsequently granted in part a petition for rehearing, limited to the “disposition of

Lucas’s federal claim and any state claim deemed to be derivative of the federal [TCPA]

claim.” (Doc. 222 at 3). In its Order directing remand on the early dismissal of those

claims, the Sixth Circuit directed this Court to consider, in the first instance, the

applicability of two FCC decisions that had been filed after the 2014 R&R recommending

dismissal. (Id. at 9).

       Following remand, the undersigned directed the six Defendants impacted by the

remand Order to file a new motion to address (at a minimum) all issues that were

referenced by the Sixth Circuit. (Doc. 227). No motions were filed. Instead, Plaintiff filed

an application seeking the Entry of Default against five Defendants,1 and defense counsel

moved to withdraw. (Docs. 233, 236, 239). The undersigned granted both motions.

(Docs. 242, 243). Thus, as of June 18, 2020, Fred Accuardi remains the lone Defendant

against whom no default has been entered on the reinstated vicarious liability claims.

       On June 23, 2020, Plaintiff moved for an order requiring Fred Accuardi to enter an

appearance, to comply with Rule 26(f) and 26(a)(1), or alternatively, to enter a default


1
 Plaintiff’s withdrew his application as to Defendant Fred Accuardi because that Defendant had filed an
Answer for the sole TCPA claim that this Court initially permitted to proceed. (See Doc. 198).


                                                  2
Case: 1:12-cv-00630-TSB-SKB Doc #: 249 Filed: 11/02/20 Page: 3 of 6 PAGEID #: 2983




against Fred Accuardi. (Doc. 244). Based on an ambiguity in the record, the undersigned

partially granted and partially denied that motion in order to allow Defendant additional

time to clarify whether he intended to mount a pro se defense against the reinstated

claims. (See Doc. 247 at 9: “To eliminate any lingering uncertainty and provide the pro

se Defendant with all the process that is due, the Court will require Defendant Fred

Accuardi to file a status report within twenty (20) days that expressly either confirms or

denies his abandonment of all defenses in this case concerning the reinstated and

remanded vicarious liability claims.”). To the extent that Defendant might yet seek to

defend against the claims, the Court granted Plaintiff’s request that the Defendant be

directed to immediately participate in a Rule 26(f) conference. However, the Court

signaled that the entry of default followed by a default judgment was likely if the Defendant

refused to appear.

       If Defendant is unwilling to appear in this Court to defend against the
       reinstated vicarious liability claims, then this Court will assume that all facts
       alleged by Plaintiff are admitted and that the legal claims that the Sixth
       Circuit has deemed to be at least “consistent with” the more recent FCC
       rulings state at least a plausible claim to support a judgment. When
       considering whether a complaint states a claim in relation to
       a default judgment, the court accepts the allegations in the complaint as
       true.

 (Id. at 8).   The Court also issued a strong warning to Defendant concerning the

suggestion in the record that he was refusing service by mail of documents sent to him

by the Plaintiff. (See id. at 6, citing Doc. 240 at 6; Doc. 239-1).

       The Court served the September 8, 2020 Order on Defendant by both ordinary first

class mail and by certified mail. The first class mail was not returned, indicating receipt.

However, the certified mail was returned as “refused,” reflecting an intentional refusal to



                                               3
Case: 1:12-cv-00630-TSB-SKB Doc #: 249 Filed: 11/02/20 Page: 4 of 6 PAGEID #: 2984




accept service. (Doc. 248). Defendant Accuardi also failed to file the written status report

within the time allotted by the Court, confirming the strong suggestion of his abandonment

of all defenses, as already noted in the record. The Court’s last Order made clear that an

entry of default would follow should Defendant Accuardi fail to comply with any portion of

the Order.

       Defendant Fred Accuardi shall file a written status report within twenty (20)
       days of the filing date of this Order If Defendant Fred Accuardi fails to
       comply with any portion of this Order, this Court will consider him to have
       abandoned all defenses to the reinstated vicarious liability claims and to be
       willfully refusing to participate in discovery in this case, for which an
       appropriate sanction would be the entry of default on the reinstated
       claims.

(Doc. 247 at 10, ¶4).

       II.     Analysis

       At this point in time, the partial Answer that Fred Acuardi filed through prior counsel

on June 19, 2017, (Doc. 198), should be stricken as a sanction for his refusals to appear,

to respond to the reinstated claims on remand,2 and to comply with Rule 26(f) or this

Court’s last order directing him to do so. Rule 37(b)(2)(A) provides:

       If a party …fails to obey an order to provide or permit discovery, including
       an order under Rule 26(f), 35, or 37(a), the court where the action is
       pending may issue further just orders. They may include the following:
       ***
       (iii) striking pleadings in whole or in part.

Id. The Sixth Circuit has explained that prior to considering discovery sanctions, a trial

court should consider: (1) whether the party's failure to cooperate in discovery is due to

willfulness, bad faith, or fault; (2) whether the adversary was prejudiced by the opposing


2
 Defendant’s original Answer addressed only the single claim permitted to proceed, and did not address
the then-dismissed claims that have been reinstated on remand.


                                                  4
Case: 1:12-cv-00630-TSB-SKB Doc #: 249 Filed: 11/02/20 Page: 5 of 6 PAGEID #: 2985




party's failure to cooperate in discovery; (3) whether the sanctioned party was warned

that failure to cooperate could lead to severe sanctions; and (4) whether less drastic

sanctions were imposed or considered. Harmon v. CSX Transp., Inc., 110 F.3d 364, 366-

67 (6th Cir. 1997) (quoting Regional Refuse Sys., Inc. v. Inland Reclamation Co., 842

F.2d 150, 153-155 (6th Cir. 1988)). Each of these factors favors striking Defendant’s

answer in this case.

      Based upon Defendant’s failure to appear and the recommended striking of the

earlier Answer, the Clerk of Court also should enter a default. Although the entry of a

default often is a ministerial matter under Rule 55(a), it is included in this Report and

Recommendation because it so closely relates to the striking of the prior Answer.

      III.      Conclusion and Recommendations

      For the reasons discussed, IT IS RECOMMENDED THAT:

      1. Defendant Fred Accuardi’s Answer to the Third Amended Complaint (Doc. 198)

             should be STRICKEN;

      2. The Clerk of Court should enter a default against Fred Accuardi under Rule

             55(a), Fed. R. Civ. P., on all remanded claims, based upon his failure to appear.




                                                          s/Stephanie K. Bowman
                                                          Stephanie K. Bowman
                                                          United States Magistrate Judge




                                               5
Case: 1:12-cv-00630-TSB-SKB Doc #: 249 Filed: 11/02/20 Page: 6 of 6 PAGEID #: 2986




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


VINCENT LUCAS,                                               Case No. 1:12-cv-630

                    Plaintiff,                               Black, J.
                                                             Bowman, M.J.

      v.


TELEMARKETER CALLING FROM (407) 476-5680
AND OTHER TELEPHONE NUMBERS, et al.,

                    Defendants.


                                        NOTICE


      Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS after

being served with a copy thereof. That period may be extended further by the Court on

timely motion by either side for an extension of time. All objections shall specify the

portion(s) of the R&R objected to, and shall be accompanied by a memorandum of law in

support of the objections. A party shall respond to an opponent’s objections within

FOURTEEN DAYS after being served with a copy of those objections. Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas

v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                           6
